The Honorable Stanley Russ State Senator P.O. box 787 Conway, AR  72032
Dear Senator Russ:
This is in response to your request for an opinion concerning A.C.A. 6-18-207. You have asked the following question in this regard:
  Under this code may a public school accept a child for enrollment in kindergarten anytime after the child reaches his/her fifth birthday?  As an example, if a child turns 5 on October 21, may the school enroll that child in kindergarten?
Section 6-18-207, as amended by Act 598 of 1989, states as follows under subsection (a):
  Students may enter kindergarten in the public schools of this State if they will attain the age of five (5) years on or before October 1 of the year in which they are seeking initial enrollment.  Any student who has been enrolled in a state-accredited or approved kindergarten program in another state for at least sixty (60) days, who will become five (5) years old during the year in which he is enrolled in kindergarten and who meets the basic residency requirement for school attendance may be enrolled in kindergarten upon written request.
It seems clear, in response to your question, that 6-18-207(a) provides for the enrollment in kindergarten of a child who reaches his or her fifth birthday on or before October 1 of the year in which initial enrollment is sought.  This language necessarily excludes one whose birthday is after October 1 of that year.1
This follows from the familiar rule that the legislature's affirmative statement of the effect of a statute is generally an implied denial of its having some other effect.  Gosnell v. State,284 Ark. 299, 681 S.W.2d 385 (1984).
Thus, although A.C.A. 6-18-201(a), as amended by Act 398 of 1989, does require the enrollment of any five-year-old,2 this provision must be construed together with the requirement under 6-18-207(a) with regard to the child having attained the age of five years on or before October In your example, concerning a child who turns five on October 21, the school may not, in my opinion, enroll the child in kindergarten in that year.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
1 The exception under 6-18-207(a) extends to a student who has been enrolled in another state for sixty (60) days; this child may be enrolled if he or she will turn five during the year of enrollment.
2 This requirement may be waived if the child will not be six years of age on October 1 of the year in which a waiver is sought. A.C.A. 6-18-201(a)(2), as amended by Act 598 of 1989.